Title: Memorandum for Mrs. Stevenson, [on or before 20 March 1775]
From: Franklin, Benjamin
To: Stevenson, Margaret


Franklin, like so many travelers embarking on a long voyage, had been unable to deal with everything before his departure; and as usual Mrs. Stevenson took care of tidying his affairs. But she was much more deeply involved in them than this memorandum indicates. He left owing her four years’ rent at £100 per annum, and she covered additional obligations of his that came to more than £470; he reimbursed her to the tune of £871 19s. ½d. as soon as he reached America. In return she planned on using his good offices to invest in Philadelphia, and deposited £740 in London for him to draw upon in making loans at interest. But he thought better of the idea soon after he arrived, and returned the money to her.
 
[On or before March 20, 1775]
Mrs. Stevenson is requested
To deliver the broad Copper Plate at the Head of the Garret Stairs to Mr. Pownall; with one of the Prints.
The other Print to Capt. Walsingham.
To pay a draft of 5 or 6 Guineas if such should be drawn on me by Mr. Burdet in Germany.
